FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .          
Remarks/Arguments
Remarks and Arguments filed on 11/22/2021 is acknowledged.
Claims 1-3, 5, 6, 8 and 16-19 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 16 recite limitations which are not in the specifications and therefore they introduce NEW MATTER.  The new limitation is “the first axial purge holes and the second axial purge holes being circular shaped”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burd (9,404,646 published as US 2014/0165585; IDS ref) in view of Cayre (US 2007/0227147) and in further view of AL-Roub et al (6,834,505).
In re Claim 1:  Burd teaches a fuel-air mixer assembly (Fig. 7) for use in a combustor (34, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II), said fuel-air mixer assembly comprising: a mixer portion (annotated); the mixer portion including a swirler vane (96) assembly positioned between an annular inner (annotated) 

    PNG
    media_image1.png
    496
    432
    media_image1.png
    Greyscale


However, Burd does not teach first axial purge holes and second axial purge holes, the first axial purge holes and the second axial purge holes being circular shaped, with the first axial purge holes being sized smaller than the second axial purge holes, the first axial purge holes and the second axial purge holes being arranged circumferentially relative to a centerline of the fuel-air mixer assembly around the fuel inlet to direct axial airflow into the mixer portion, such that the first axial purge holes are axi-asymmetrically arranged with the second axial purge holes on the flange based on the size of the first axial purge holes and the second axial purge holes relative to the centerline of the fuel-air mixing assembly, wherein the first axial purge holes and the second axial purge holes are configured to direct axial airflow into the mixer portion; and a flare cup portion coupled to said outer side wall of the mixer portion, said flare cup portion comprising a side wall that comprises an inlet opening and a discharge opening defined therein, wherein said side wall includes a flared section adjacent the discharge opening, the flared section diverging in a downstream direction, and wherein the side wall is oriented such that said discharge opening is axi-asymmetrically shaped relative to a centerline of the fuel-air mixer assembly.
Cayre teaches a ferrule portion (20) said ferrule portion including a fuel inlet (at the axis Y, Fig. 8) 

    PNG
    media_image2.png
    373
    396
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a first axial purge holes and a second axial purge holes in Burd’s apparatus in order to increase the purge air flow as taught by Cayre, [0051 & 0015] to control formation of fuel spray and mixing as taught by Cayre, [0008].
Cayre teaches various arrangements of the holes [0047] and further teaches in [0050] “possible to mix the variants of the invention by combining the effects associated with the addition of additional supply orifices 25, or scallops 28, and the effects associated with the use of conical purge holes 22” and teaches an arrangement shown in Fig. 8 where the holes do not have any pattern but does not specifically teach such that the first axial purge holes are axi-asymmetrically arranged with the second axial purge holes on the flange based on the size of the first axial purge holes and the second axial purge holes relative to the centerline of the fuel-air mixing assembly.  The Examiner notes that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
However, Burd i.v. Cayre does not teach a flare cup portion coupled to said outer side wall of the mixer portion, said flare cup portion comprising a side wall that comprises an inlet opening and a discharge opening defined therein, wherein said side wall includes a flared section adjacent the discharge opening, the flared section diverging in a downstream direction, and wherein the side wall is oriented such that said discharge opening is axi-asymmetrically shaped relative to a centerline of the fuel-air mixer assembly.
Al-Roub teaches a flare cup portion (annotated, an annular baffle 50) coupled to said outer side wall (at annotated inlet opening, see Fig. 2) of the mixer portion, said flare cup portion comprising a side wall (annotated) that comprises an inlet opening (annotated) and a discharge opening (annotated)

    PNG
    media_image3.png
    509
    593
    media_image3.png
    Greyscale

defined therein, wherein said side wall includes a flared section (see Fig. 2a) adjacent the discharge opening, the flared section diverging in a downstream direction (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a Al-Roub’s flare cup portion in Burd i.v. Cayre’s apparatus in order to provide a barrier for the combustion gas flame-front as taught by Al-Roub, col. 3 ll. 43-47.  Once Burd i.v. 
In re Claim 2:  Burd i.v. Cayre i.v. Al-Roub teaches the invention as claimed and as discussed for Claim 1, above.  Once Burd i.v. Cayre is modified with Al-Roub’s flared section, Burd will further teach wherein said discharge opening is defined by a major axis and a minor axis oriented perpendicularly relative to each other, the major axis longer than the minor axis (col. 1 ll. 62-65). 
In re Claim 3:  Burd i.v. Cayre i.v. Al-Roub teaches the invention as claimed and as discussed for Claims 1 and 2, above.  Once Burd i.v. Cayre is modified with Al-Roub’s flared section, Al-Roub further teaches wherein said side wall is divergently oriented relative to the centerline of the fuel-air mixer assembly at opposing ends of the major axis, said side wall oriented at an angle equal to or less than about 60 degrees relative to the centerline (see Fig. 2). 
In re Claim 5:  Burd i.v. Cayre i.v. Al-Roub teaches the invention as claimed and as discussed for Claim 1, above.  Once Burd i.v. Cayre is modified with Al-Roub’s flared section, Burd i.v. Cayre i.v. Al-Roub further teaches wherein said outer wall of the mixer portion comprises a discharge end (see Burd’s Fig. 7) coupled to said flare cup portion (see Al-Roub’s Fig. 2) at said inlet opening, said inlet opening and said discharge end both axi-asymmetrically shaped relative to the centerline of the fuel-air mixer assembly (see rejection under Claim 1).
In re Claim 8:  Burd i.v. Cayre i.v. Al-Roub teaches the invention as claimed and as discussed for Claim 1, above.  Burd further teaches wherein said flare cup portion further comprises a cylindrical section, and a transition section defined between the cylindrical section and the flared section (obvious when one end is circular and the other oblong).
In re Claim 16:  Burd teaches a turbine engine (Fig. 1) comprising: a combustor (34) comprising a fuel nozzle assembly (62) and a fuel-air mixer assembly (Fig. 8) coupled to said fuel nozzle assembly, said fuel-air mixer assembly comprising: a mixer portion (annotated) configured to receive fuel from said fuel nozzle assembly, the mixer portion including a swirler vane (96) assembly positioned between an annular inner side wall (annotated) and an outer side wall (annotated); a ferrule portion (68) coupled to said mixer portion (see Fig. 7), said ferrule portion including a fuel inlet (for 62).  Burd further teaches an 
However, Burd does not teach first axial purge holes and second axial purge holes, the first axial purge holes and the second axial purge holes being circular shaped, with the first axial purge holes being sized smaller than the second axial purge holes, the first axial purge holes and the second axial purge holes being arranged circumferentially relative to a centerline of the fuel-air mixer assembly around the fuel inlet to direct axial airflow into the mixer portion, such that the first axial purge holes are axi-asymmetrically arranged with the second axial purge holes on the flange based on the size of the first axial purge holes and the second axial purge holes relative to the centerline of the fuel-air mixing assembly, wherein the first axial purge holes and the second axial purge holes are configured to direct axial airflow into the mixer portion; and a flare cup portion coupled to said outer side wall of the mixer portion, said flare cup portion comprising a side wall that comprises an inlet opening and a discharge opening defined therein, wherein said side wall includes a flared section adjacent the discharge opening, the flared section diverging in a downstream direction, and wherein the side wall is oriented such that said discharge opening is axi-asymmetrically shaped relative to a centerline of the fuel-air mixer assembly.
Cayre teaches a ferrule portion (20) said ferrule portion including a fuel inlet (at the axis Y, Fig. 8) defined by a flange of the ferrule portion (21, Merriam Webster’s Dictionary defines flange as “a rib or rim for strength, for guiding, or for attachment to another object”, 21 being a rim for guiding it reads on the limitation “flange”) having first axial (parallel to Y axis, [0047]) purge holes (25, Fig. 8) and second axial purge holes (also 25 having different shape, see also [0050], 22 also reads on the limitation “second axial purge holes” since both holes 25 and 22 are on the ferrule 20), the first axial purge holes and the second axial purge holes being circular shaped (it is noted that absent persuasive evidence that the particular shape of the purge holes, in this case the purge hole being circular was significant, the shape of the purge holes, was a matter of design choice and obvious extension of prior art teachings, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IVB and the invention and the prior art would perform equally well), with the first axial purge holes (25) being sized smaller than the second axial purge holes (see Fig. 8), the first axial purge holes and the second axial purge holes being arranged on the flange (see Fig. 8) circumferentially relative to a centerline (X/Y) of the fuel-air mixer assembly around the 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a first axial purge holes and a second axial purge holes in Burd’s apparatus in order to increase the purge air flow as taught by Cayre, [0051 & 0015] to control formation of fuel spray and mixing as taught by Cayre, [0008].
Cayre teaches various arrangements of the holes [0047] and further teaches in [0050] “possible to mix the variants of the invention by combining the effects associated with the addition of additional supply orifices 25, or scallops 28, and the effects associated with the use of conical purge holes 22” and teaches an arrangement shown in Fig. 8 where the holes do not have any pattern but does not specifically teach such that the first axial purge holes are axi-asymmetrically arranged with the second axial purge holes on the flange based on the size of the first axial purge holes and the second axial purge holes relative to the centerline of the fuel-air mixing assembly.  The Examiner notes that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05 II.A.  Therefore, It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to arrange first and second axial purge holes in an alternating pattern.
However, Burd i.v. Cayre does not teach a flare cup portion coupled to said outer side wall of the mixer portion, said flare cup portion comprising a side wall that comprises an inlet opening and a discharge opening defined therein, wherein said side wall includes a flared section adjacent the discharge opening, the flared section diverging in a downstream direction, and wherein the side wall is oriented such that said discharge opening is axi-asymmetrically shaped relative to a centerline of the fuel-air mixer assembly.

It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a Al-Roub’s flare cup portion in Burd i.v. Cayre’s apparatus in order to provide a barrier for the combustion gas flame-front as taught by Al-Roub, col. 3 ll. 43-47.  Once Burd is modified with Al-Roub’s flared section, Burd i.v. Cayre i.v. Al-Roub’s discharge will be axi-asymmetrically shaped as claimed.
In re Claim 17:  Burd i.v. Cayre i.v. Al-Roub teaches the invention as claimed and as discussed for Claim 16, above.  Once Burd i.v. Cayre is modified with Al-Roub’s flared section, Burd will further teach wherein said discharge opening is defined by a major axis and a minor axis oriented perpendicularly relative to each other, the major axis longer than the minor axis (col. 1 ll. 62-65). 
In re Claim 18:  Burd i.v. Cayre i.v. Al-Roub teaches the invention as claimed and as discussed for Claims 16 and 17, above.  Once Burd i.v. Cayre is modified with Al-Roub’s flared section, Al-Roub further teaches wherein said side wall is divergently oriented relative to the centerline of said fuel-air mixer assembly at opposing ends of the major axis, said side wall oriented at an angle equal to or less than about 60 degrees relative to the centerline (see Fig. 2). 
Claims 1-3, 5, 8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Roub in view of Cayre and in further view of Burd.
In re Claim 1:  Al-Roub teaches a fuel-air mixer assembly (Fig. 2) for use in a combustor (10, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II), said fuel-air mixer assembly comprising: a mixer portion (annotated), the mixer portion including a swirler vane assembly (46) positioned between an annular inner side wall (annotated) and an annular outer side wall (annotated); a ferrule portion (52) coupled to said mixer 

    PNG
    media_image3.png
    509
    593
    media_image3.png
    Greyscale

opening (annotated) defined therein, wherein said side wall includes a flared section (see Fig. 2a) adjacent the discharge opening, the flared section diverging in a downstream direction (see Fig. 2).
However, Al-Roub does not teach first axial purge holes and second axial purge holes, the first axial purge holes and the second axial purge holes being circular shaped, with the first axial purge holes being sized smaller than the second axial purge holes, the first axial purge holes and the second axial purge holes being arranged circumferentially relative to a centerline of the fuel-air mixer assembly around the fuel inlet, such that the first axial purge holes are axi-asymmetrically arranged with the second axial purge holes on the flange based on the size of the first axial purge holes and the second axial purge holes relative to the centerline of the fuel-air mixing assembly, wherein the first axial purge holes and the second axial purge holes are configured to direct axial airflow into the mixer portion; and wherein the side wall is oriented such that said discharge opening is axi-asymmetrically shaped relative to the centerline of the fuel-air mixer assembly.
Cayre teaches a ferrule portion (20) said ferrule portion including a fuel inlet (at the axis Y, Fig. 8) defined by a flange of the ferrule portion (21, Merriam Webster’s Dictionary defines flange as “a rib or rim for strength, for guiding, or for attachment to another object”, 21 being a rim for guiding it reads on the limitation “flange”) having first axial (parallel to Y axis, [0047]) purge holes (25, Fig. 8) and second axial 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a first axial purge holes and a second axial purge holes in Burd’s apparatus in order to increase the purge air flow as taught by Cayre, [0051 & 0015] to control formation of fuel spray and mixing as taught by Cayre, [0008].
Cayre teaches various arrangements of the holes [0047] and further teaches in [0050] “possible to mix the variants of the invention by combining the effects associated with the addition of additional supply orifices 25, or scallops 28, and the effects associated with the use of conical purge holes 22” and teaches an arrangement shown in Fig. 8 where the holes do not have any pattern but does not specifically teach such that the first axial purge holes are axi-asymmetrically arranged with the second axial purge holes on the flange based on the size of the first axial purge holes and the second axial purge holes relative to the centerline of the fuel-air mixing assembly.  The Examiner notes that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05 II.A.  
However, Al-Roub i.v. Cayre does not teach wherein the side wall is oriented such that said discharge opening is axi-asymmetrically shaped relative to the centerline of the fuel-air mixer assembly.
Burd teachers an outer side wall (70, Fig. 7) having axi-asymmetrically shaped exit (oblong shape, col. 5 ll. 36-42) outlet relative to a centerline of the fuel-air mixer assembly.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to modify Al-Roub i.v. Cayre’s outer side wall of the mixer to be axi-asymmetrically shaped in order to improve mixing as taught by Burd, col. 6 ll. 35-39.  Once Al-Roub’s outer side wall has been modified with Burd’s teaching the flared discharge opening would also be axi-asymmetrically shaped relative to a centerline of the fuel-air mixer assembly since it is attached to the outer side wall.
In re Claim 2:  Al-Roub i.v. Cayre i.v. Burd teaches the invention as claimed and as discussed for Claim 1, above.  Burd’s axi-asymmetrically shaped flare cup being incorporated in Al-Roub i.v. Cayre’s apparatus, Burd further teaches wherein said discharge opening is defined by a major axis and a minor axis oriented perpendicularly relative to each other, the major axis longer than the minor axis (col. 1 ll. 62-65). 
In re Claim 3:  Al-Roub i.v. Cayre i.v. Burd teaches the invention as claimed and as discussed for Claims 1 and 2, above.  Burd’s axi-asymmetrically shaped flare cup being incorporated in Al-Roub i.v. Cayre’s apparatus, Al-Roub i.v. Cayre i.v. Burd further teaches wherein said side wall is divergently oriented (Al-Roub’s flared section) relative to the centerline of the fuel-air mixer assembly at opposing ends of the major axis) once modified with Burd), said side wall oriented at an angle equal to or less than about 60 degrees relative to the centerline (see Al-Roub’s Fig. 2). 
In re Claim 5:  Al-Roub i.v. Cayre i.v. Burd teaches the invention as claimed and as discussed for Claim 1, above.  Al-Roub further teaches wherein said outer side wall of the mixer portion comprises a discharge end coupled to said flare cup portion (see Fig. 2) at said inlet opening, said inlet opening and said discharge end both axi-asymmetrically shaped relative to the centerline of the fuel-air mixer assembly (see rejection of Claim 1).
In re Claim 8:  Al-Roub i.v. Cayre i.v. Burd teaches the invention as claimed and as discussed for Claim 1, above.  Burd’s axi-asymmetrically shaped flare cup being incorporated in Al-Roub i.v. Cayre’s apparatus, Burd further teaches wherein said flare cup portion further comprises a cylindrical section, and a transition section defined between the cylindrical section and the flared section (obvious when one end is circular and the other oblong).
In re Claim 16:  Al-Roub teaches a turbine engine (Fig. 1) comprising: a combustor (10) comprising a fuel nozzle assembly (32) and a fuel-air mixer assembly (Fig. 2) coupled to said fuel nozzle assembly, said fuel-air mixer assembly comprising: a mixer portion (annotated) configured to receive fuel from said fuel nozzle assembly, the mixer portion including a swirler vane assembly (46) positioned between an annular inner side wall (annotated) and an outer side wall (annotated); a ferrule portion (52) coupled to said mixer portion (see Fig. 2), said ferrule portion including a fuel inlet (for 32) and a flare cup portion (annotated) coupled to said outer side wall (at annotated inlet opening, see Fig. 2) of the mixer portion, said flare cup portion comprising a side wall (annotated) that comprises an inlet opening (annotated) and a discharge opening (annotated) defined therein, wherein said side wall includes a flared section (see Fig. 2a) adjacent the discharge opening, the flared section diverging in a downstream direction (see Fig. 2).
However, Al-Roub does not teach first axial purge holes and second axial purge holes, the first axial purge holes and the second axial purge holes being circular shaped, with the first axial purge holes being sized smaller than the second axial purge holes, the first axial purge holes and the second axial purge holes being arranged circumferentially relative to a centerline of the fuel-air mixer assembly around the fuel inlet, such that the first axial purge holes are axi-asymmetrically arranged with the second axial purge holes on the flange based on the size of the first axial purge holes and the second axial purge holes relative to the centerline of the fuel-air mixing assembly, wherein the first axial purge holes and the second axial purge holes are configured to direct axial airflow into the mixer portion; and wherein the side wall is oriented such that said discharge opening is axi-asymmetrically shaped relative to the centerline of the fuel-air mixer assembly.
Cayre teaches a ferrule portion (20) said ferrule portion including a fuel inlet (at the axis Y, Fig. 8) defined by a flange of the ferrule portion (21, Merriam Webster’s Dictionary defines flange as “a rib or rim 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a first axial purge holes and a second axial purge holes in Burd’s apparatus in order to increase the purge air flow as taught by Cayre, [0051 & 0015] to control formation of fuel spray and mixing as taught by Cayre, [0008].
Cayre teaches various arrangements of the holes [0047] and further teaches in [0050] “possible to mix the variants of the invention by combining the effects associated with the addition of additional supply orifices 25, or scallops 28, and the effects associated with the use of conical purge holes 22” and teaches an arrangement shown in Fig. 8 where the holes do not have any pattern but does not specifically teach such that the first axial purge holes are axi-asymmetrically arranged with the second axial purge holes on the flange based on the size of the first axial purge holes and the second axial purge holes relative to the centerline of the fuel-air mixing assembly.  The Examiner notes that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known 
However, Al-Roub i.v. Cayre does not teach wherein the side wall is oriented such that said discharge opening is axi-asymmetrically shaped relative to the centerline of the fuel-air mixer assembly.
Burd teachers an outer side wall (70, Fig. 7) having axi-asymmetrically shaped exit (oblong shape, col. 5 ll. 36-42) outlet relative to a centerline of the fuel-air mixer assembly.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to modify Al-Roub i.v. Cayre’s outer side wall of the mixer to be axi-asymmetrically shaped in order to improve mixing as taught by Burd, col. 6 ll. 35-39.  Once Al-Roub’s outer side wall has been modified with Burd’s teaching the flared discharge opening would also be axi-asymmetrically shaped relative to a centerline of the fuel-air mixer assembly since it is attached to the outer side wall.
In re Claim 17:  Al-Roub i.v. Cayre i.v. Burd teaches the invention as claimed and as discussed for Claim 16, above.  Burd’s axi-asymmetrically shaped flare cup being incorporated in Al-Roub i.v. Cayre’s apparatus, Burd further teaches wherein said discharge opening is defined by a major axis and a minor axis oriented perpendicularly relative to each other, the major axis longer than the minor axis (col. 1 ll. 62-65).
In re Claim 18:  Al-Roub i.v. Cayre i.v. Burd teaches the invention as claimed and as discussed for Claims 16 and 17, above.  Burd’s axi-asymmetrically shaped flare cup being incorporated in Al-Roub i.v. Cayre’s apparatus, Al-Roub i.v. Cayre i.v. Burd further teaches wherein said side wall is divergently oriented (Al-Roub’s flared section) relative to the centerline of said fuel-air mixer assembly at opposing ends of the major axis (once modified with Burd), said side wall oriented at an angle equal to or less than about 60 degrees relative to the centerline (see Al-Roub’s Fig. 2).  
Claim 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burd in View.  Burd i.v. Cayre i.v. Al-Roub teaches the invention as claimed and as discussed for Claims 1 and 16, above.  Burd further teaches wherein said .
However, Burd i.v. Cayre i.v. Al-Roub is silent regarding wherein said first swirler vanes are configured to direct airflow into said mixer portion in a different direction than said second swirler vanes. 
Falls teaches wherein said first swirler vanes (21) are configured to direct airflow into said mixer portion in a different direction than said second swirler vanes (23).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include counter rotating swirlers in Burd i.v. Cayre i.v. Al-Roub’s swirler assembly in order to finely atomize the fuel and readies it for combustion as taught by Falls, col. 3 ll. 1-5.
Claim 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AL-Roub in views of Cayre and Burd and in further view of .  Al-Roub i.v. Cayre i.v. Burd teaches the invention as claimed and as discussed for Claims 1 and 16, above.  Al-Roub further teaches wherein said mixer portion comprises first swirler vanes (46) and second swirler vanes (54) arranged circumferentially within said mixer portion relative to the centerline (see Fig. 2).
However, Al-Roub i.v. Cayre i.v. Burd is silent regarding wherein said first swirler vanes are configured to direct airflow into said mixer portion in a different direction than said second swirler vanes. 
Falls teaches wherein said first swirler vanes (21) are configured to direct airflow into said mixer portion in a different direction than said second swirler vanes (23).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include counter rotating swirlers in Al-Roub i.v. Cayre i.v. Burd’s swirler assembly in order to finely atomize the fuel and readies it for combustion as taught by Falls, col. 3 ll. 1-5.
Response to Arguments
Applicant's arguments with respect to claims 1 and 16 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741